Citation Nr: 0608730	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  02-17 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement of the appellant to recognition by the Department 
of Veterans Affairs (VA) as the surviving spouse of the 
veteran for the purpose of receiving VA death benefits.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.  He died in December 2001.  This is a contested 
claim and the procedural requirements for contested claims 
have been fulfilled.  

The appellant ("F.E.T.") had co-habitated with the veteran 
since approximately 1972 and lived with him at the time of 
his death.  The appellee ("S.P.") married the veteran in 
1953 and lived with him until they separated in approximately 
1972.  VA has recognized the appellee as the veteran's legal 
surviving spouse.


FINDINGS OF FACT

1.  S.P. and the veteran were legally married in January 
1953.

2.  S.P. and the veteran were never legally divorced.

3.  S.P. and the veteran separated in approximately 1972; the 
separation was not the result of misconduct by the veteran or 
procured by the veteran; the separation was neither temporary 
nor ordinary.

4.  In approximately 1972, the veteran and F.E.T. began 
living together.

5.  The veteran died in December 2001.  The veteran and 
F.E.T. had been living together continuously since 1972 and 
were living together at the time of his death.

6.  F.E.T. and the veteran were never legally married.  




CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for purposes of VA benefits.  38 
U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 3.50, 3.52, 3.53 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be entitled to VA 
death benefits as surviving spouse of the veteran, as she was 
his common-law wife under Colombian law (the place of the 
veteran's residence) at the time of his death.

To be entitled to death benefits as a "surviving spouse" of 
a veteran, a claimant must have been the veteran's spouse at 
the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse.  38 U.S.C.A. § 
101(3); 38 C.F.R. § 3.50.

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken. 38 C.F.R. § 3.53(b) (2005).

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with a veteran which, but for the impediment, would have been 
valid, and she thereafter cohabited with him for one year or 
more immediately before his death or for any period of time 
if a child was born of the reported marriage or was born to 
them before such marriage.  Such a claimant is not eligible, 
however, if a claim is filed by a legal surviving spouse of 
the veteran who is found entitled to such benefits.  38 
U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The facts of this claim are undisputed.  The veteran married 
S.P. in January 1953.  The had five children together.  In 
approximately 1972, the veteran left the marital home.  The 
evidence does not show, nor has it been asserted, that the 
separation was the fault of S.P.  

Shortly thereafter, the veteran and F.E.T. began co-
habitating and had one child together.  The veteran was in a 
serious automobile accident some years later and the 
appellant remained with the veteran and became, among other 
things, his recognized legal guardian for VA purposes.  
F.E.T. and the veteran lived together until his death in 
December 2001 in Bogota, Colombia.

After a review of the claims file, the Board finds that the 
appellant's claim fails.

First, the evidence is uncontroverted that F.E.T. and the 
veteran were never legally married.  Even in her claim for 
benefits, she indicated that the veteran's marriage to S.P. 
was ended by "separation."  Moreover, shortly prior to his 
death, the veteran indicated on his Eligibility Verification 
Report that he was "married - not living with spouse."  
This indicates that he knew he was not legally married to 
F.E.T.  

Next, the appellant contends that she was the veteran's 
common-law wife and under Colombian law, where he resided at 
his death, she is entitled to death pension benefits.  In a 
January 2004 Memorandum, the Office of the Regional Counsel, 
Region 14 undertook a review of precisely this question.  

The Regional Counsel was asked to review numerous documents, 
including a number of Colombian judicial decisions, submitted 
by the appellant and provide an opinion of whether the 
appellant could be recognized as the surviving spouse for VA 
purposes under the theory of a common-law marriage in 
Colombia.

The Regional Counsel found that F.E.T. had never been married 
to the veteran but her status as a permanent companion to the 
veteran would apparently give her some protection for 
survivor pension rights under the law of Colombia for worker 
retirement benefits.  However, the Regional Counsel concluded 
that Colombian retirement laws had no application to 
qualifying for VA benefits.  

The Regional Counsel opinion stressed that the veteran never 
divorced S.P. and could not enter into a second marriage, 
common law or otherwise, with F.E.T.  Although Colombian law 
recognizes common law marriages even where there was a 
previous marriage, the Regional Counsel (after reviewing and 
quoting extensively from a 2000 Florida case addressing the 
provision of Colombian law allowing common law marriages) 
adopted the legal principle cited in the Florida case that 
Colombian "permanent companion status" unions did not 
qualify as marriages under Florida law.  

Citing the language in the Florida case that distinguished 
marriage as a solemn contract dissoluble only by death or 
divorce from a "union" which was an informal circumstance 
that may be ended simply by one of the permanent companions 
marrying someone else, the Regional Counsel determined that 
the appellant could not be recognized as the spouse of the 
veteran for VA purposes.  

In this case, the Board adopts the reasoning of the January 
2004 Memorandum from the Regional Counsel and finds that, 
even if F.E.T. were considered the veteran's common law wife 
in Colombia, she is not the surviving spouse for purposes of 
VA benefits, since the veteran was never legally divorced 
from S.P.

The bottom line is this:  the veteran never legally divorced 
S.P.  He acknowledged that he was still married and not 
living with his spouse essentially up until the time of his 
death.  Although F.E.T. lived and cared for the veteran until 
his death, she is not entitled to surviving spouse status as 
he was still legally married.  As such, F.E.T. is not 
entitled to recognition as the surviving spouse of the 
veteran for purposes of VA death benefits and the claim is 
denied.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.50, 3.52. 3.53.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

As noted above, contested claims procedures have been 
followed by the RO throughout the appeal period.  Through 
February 2002 and October 2002 notice letters, along with an 
October 2002 Statement of the Case (SOC), and Supplemental 
SOCs in April 2005 and September 2005, the RO notified both 
the appellant and appellee of the legal criteria governing 
the claim on appeal, the evidence that had been considered in 
connection with the appeal, and the bases for the RO's 
decision. 

After each, the appellant and appellee were afforded the 
opportunity to respond. Hence, the Board finds that the 
appellant and appellee have received sufficient notice of the 
information and evidence needed to support the claim on 
appeal, and have been afforded ample opportunity to submit 
such information and evidence.

The parties have been provided every opportunity to submit 
evidence and argument in support of their claim, and to 
respond to VA notices.  The due process letters generally 
informed them of the evidence not of record that was 
necessary to substantiate the claim and identified which 
parties were expected to provide such evidence.  There is no 
allegation from the appellant or the appellee that either has 
any evidence in her possession that is needed for a full and 
fair adjudication of this claim.

In essence, what the VCAA seeks to achieve is to give the 
parties notice of the elements outlined above.  Once that has 
been done - regardless of whether it has been done by way of 
a single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice covering all content requirements 
was harmless.  See, e.g., 38 C.F.R. § 20.1102; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The parties have not claimed that VA has failed to comply 
with the notice requirements of the VCAA and the Board finds 
that the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the facts are not in dispute.  
The veteran's and the appellee's marriage certificate is 
associated with the claims file, as well as other evidence 
relied on by the appellant, including evidence that she was 
appointed as the veteran's fiduciary.  The Board also 
accepts, without evidence to the contrary, that the appellant 
and the veteran lived together for many years.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that the resolution of this issue is a matter 
of law and no medical evidence is needed.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  


ORDER

The claim for entitlement of the appellant to recognition by 
VA as the surviving spouse of the veteran for the purpose of 
receiving VA death benefits is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


